DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 06/07/2022.
Claims 1, 11 and 15 have been amended and all other claims are previously presented.
Claims 16-20 have been added.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment filed on June 7, 2022 has claims 1, 11 and 15 amended, claims 16-20 added and all other claims are previously presented. Amended claims 1, 11 and 15 are independent ones, and thus, the amendment necessitates a new ground of rejection.
Applicant’s remark, filed on June 7, 2022 at page 9, indicates, “Claim 15 was rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Claim 15 has been amended to recite, in part, a non-transitory computer readable storage medium. Applicant respectfully submits that the amendment obviates the grounds of rejection to claim 15. Accordingly, reconsideration and withdrawal of the § 101 rejection to claim 15 are respectfully requested.”
Applicant’s argument has been considered and is found persuasive. Therefore, the rejection to independent claim 15 have been withdraw.
Applicant’s remark, filed on June 7, 2022 at pages 9-10, indicates, “Nayak generally discusses identifying keywords in an indexed document. Sun generally discusses search computation in a trusted execution environment enclave that contains keywords and documents. However, Sun specifically discusses the application being untrusted (e.g., outside the trusted execution environment) and, thus, fails to discuss the security management module receives a request from an application executing in the trusted execution environment and accesses the dataset on the basis of the request as recited in claim 1. As shown in FIG. 2 of Sun, the query is executed within a secure enclave while the search program executes outside the enclave and is thus untrusted. In contrast to Sun, as shown in Applicant's FIG. 5, claim 1 includes an application executing in the trusted execution environment and a keyword index in a security management module within a trusted execution environment. … Thus, Nayak and Sun, alone or in combination, fail to teach or suggest all elements of claim 1. Therefore, claim 1 is allowable over the combination of Nayak and Sun.”
Applicant’s argument has been considered and is found persuasive. Therefore, Applicant’s amendment necessitates a new ground of rejection. Accordingly, a new ground of rejection based on the newly identified prior-art by Sergey (KR 20140111943A), has been applied to the amendment.
Specifically, Sergey discloses a client application for requesting data to a secure environment; the secure environment includes a trusted execution environment software which receives a request of the data from the client application; the trusted execution environment software transmits data, requested in a different path from the request of the data, to the client application; and the client application receives the requested data. Specifically, on page 3 discloses a method of implementing a secure environment, the method comprising: executing a client application that requests data in a secure environment; Executing a trusted execution environment software in which a secure environment receives a request for the data from the client application; The trusted execution environment software transmitting requested data to the client application on a path different from the request of the data; And the client application receiving the requested data. Thus, Examiner submits that Sergey teaches the amended feature limitation, “wherein the security management module receives a request from an application executing in the trusted execution environment and accesses the dataset on the basis of the request.” (See rejection below)
Applicant further recites similar remarks as listed above for independent claims, 11 and 15. Please refer to the aforementioned response, which addresses how the new combination of prior-art references by Nayak, Sun and Sergey render the claimed limitations obvious.
Applicant further recites similar remarks as listed above for dependent claims, 2-10, 12-14 and 16-20. Please refer to the aforementioned response, which addresses how the new combination of prior-art references by Nayak, Sun and Sergey would render the claimed limitations obvious.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak (US 7007015) in view of  Sun, et al. (“Rearguard: Secure Keyword Search Using Trusted Hardware”) hereinafter Sun and further in view of Sergey et al. (KR 20140111943) hereinafter Sergey.
As per claims 1, Nayak discloses a computer-implemented method, comprising: 
obtaining a dataset comprising at least one record of which a record at least comprises (Nayak, Col 7 lines 50-55; “The database system 202, including database management system engine 214 and data stores (databases) 212, typically associates document 210a with a unique document identifier (called herein full-text key) which is used to identify the row in the basetable that contains the document.”):
 a keyword for identifying the record (Nayak, Col 7 lines 50-58; “The database system 202, including database management system engine 214 and data stores (databases) 212, typically associates document 210a with a unique document identifier (called herein full-text key) which is used to identify the row in the basetable that contains the document. …  Word breaker 206 determines which words of the text of document 210a should be keywords (also known as tokens)”); and 
a value corresponding to the keyword (Nayak, Col 7 line 61-Col 8 line 6; “In other words, if word breaker 206 determines that a key word of document 210a is "innovation" and the word "innovation" is the first, fourteenth and twenty-fifth word in document 210a, the word breaker 206 would typically return the keyword "innovation" and the byte offsets at which the first, fourteenth and twenty-fifth words are located, to search engine 204. An index 208 of tokens or keywords is generated by an external executable such as a search engine 204.  For each keyword associated with the text of document 210 a, an entry in index 208 would be created, typically containing the keyword and the occurrences of the keyword in document 210 for each keyword in document 210 a.”).
creating a keyword index [in a security management module within a trusted execution environment] on the basis of respective keywords of the at least one record, the keyword index describing a set of keywords of the at least one record (Nayak, Col 7 line 61-Col 8 line 6, In other words, if word breaker 206 determines that a key word of document 210a is "innovation" and the word "innovation" is the first, fourteenth and twenty-fifth word in document 210a, the word breaker 206 would typically return the keyword "innovation" and the byte offsets at which the first, fourteenth and twenty-fifth words are located, to search engine 204. An index 208 of tokens or keywords is generated by an external executable such as a search engine 204.  For each keyword associated with the text of document 210 a, an entry in index 208 would be created, typically containing the keyword and the occurrences of the keyword in document 210 a for each keyword in document 210 a.), [wherein the security management module receives a request from an application executing in the trusted execution environment and accesses the dataset on the basis of the request].
Nayak does not expressly teach:
… in a security management module within a trusted execution environment …
wherein the security management module receives a request from an application executing in the trusted execution environment and accesses the dataset on the basis of the request.
However, Sun teaches:
… in a security management module within a trusted execution environment (Sun, Page 801; “hardware-based trusted execution environment has recently emerged as an effective security mechanism in achieving trustworthy execution of applications [12], [13], [14]. These systems adopt trusted hardware, such as Trusted Platform Module (TPM), Intel Trusted Execution Technology (TXT), ARM TrustZone, Intel Software Guard Extensions (SGX) and a small size of firmware as the trusted computing base (TCB).” … Page. 802, “secure keyword search using trusted hardware-REARGUARD, built on TEEs such as Intel SGX [20] and AMD Memory Encryption [21] to perform search computation completely within the isolated memory even if the privileged software is untrusted. Such hardware-enforced isolation provides the confidentiality and integrity of both data and computation”). 
Therefore it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun with the system and method of Nayak given the benefit of enabling a client to delegate a search task to a third-party server that hosts a collection of encrypted documents while still guaranteeing some measure of query privacy.
The combination of Nayak and Sun does not expressly teach:
wherein the security management module receives a request from an application executing in the trusted execution environment and accesses the dataset on the basis of the request
However, Sergey teaches:
wherein the security management module receives a request from an application executing in the trusted execution environment and accesses the dataset on the basis of the request (Sergey, page 3, Parag. 0003; “According to an embodiment of the present invention, there is provided a method of implementing a secure environment, the method comprising: executing a client application that requests data in a secure environment; Executing a trusted execution environment software in which a secure environment receives a request for the data from the client application; The trusted execution environment software transmitting requested data to the client application on a path different from the request of the data; And the client application receiving the requested data.”).
Nayak, Sun and Sergey are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for a method to improve security in data storage environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sergey system into Nayak-Sun system, with a motivation to provide a access to data stored in a trusted executing environment (Sergey, Abstract).

As per claim 8, the combination of Nayak, Sun and Sergey discloses the method of claim 1. Nayak teaches wherein the dataset is stored in an untrusted execution environment (Nayak, Fig 1,” a general purpose computing device in the form of a computer; Col 7, 1-5, The computer 110 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 180. The remote computer 180 may be a personal computer, a server, a router, a network PC, a peer device or other common network node; Col 7 lines 50-55, The database system 202, including database management system engine 214 and data stores (databases)”).

As per claim 10, the combination of Nayak, Sun and Sergey discloses the method of claim 1. Sun teaches wherein the method is executed in the trusted execution environment (Sun, Page. 802, “secure keyword search using trusted hardware-REARGUARD, built on TEEs such as Intel SGX [20] and AMD Memory Encryption [21] to perform search computation completely within the isolated memory even if the privileged software is untrusted. Such hardware-enforced isolation provides the confidentiality and integrity of both data and computation”).

As per claim 11, it is an apparatus claim that recites limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.
As per claim 15, it is a non-transitory computer readable storage medium claim that recites limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.

Claims 2, 7, 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak (US 7,007,015) in view of  Sun, et al. (“Rearguard: Secure Keyword Search Using Trusted Hardware”) hereinafter Sun and further in view of Sergey et al. (KR 20140111943) hereinafter Sergey as applied to claim 1 above, and further in view of Kennedy (US 2017/0132625).
As per claim 2, the combination of Nayak, Sun and Sergey discloses the method of claim 1. Nayak teaches further comprising:
[in response to receiving a request for adding a new record to the dataset], updating the keyword index on the basis of a keyword of the new record (Nayak, Col 10, 37-43, When the batch is complete, thread 406a creates an instance of index 410, (e.g., index 410a). Index 410 is a standard database table, (e.g., a SQL B-tree). A database table containing meta-data about instances of index 410 is also updated. The meta-data table is updated to reflect index instance 410a.); and 
[adding the new record to the dataset]. 
The combination of Nayak, Sun and Sergey does not teach:
in response to receiving a request for adding a new record to the dataset; 
adding the new record to the dataset.
However, Kennedy teaches:
in response to receiving a request for adding a new record to the dataset (Kennedy, Para. 0040, the updating module 218 may execute a query to update the blockchain 206 by adding one a data record 208 corresponding to a new blockchain transaction for which blockchain data is received (e.g., in a transaction message received by the receiving device 202). The updating module 218 may be configured to receive update data and an indication of data to be updated, and may be configured to update the indicated data accordingly), and 
adding the new record to the dataset (Kennedy, Para. 0040, the updating module 218 may execute a query to update the blockchain 206 by adding one a data record 208 corresponding to a new blockchain transaction for which blockchain data is received (e.g., in a transaction message received by the receiving device 202). The updating module 218 may be configured to receive update data and an indication of data to be updated, and may be configured to update the indicated data accordingly).
 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kennedy with the system and method of Nayak-Sun-Sergey given the benefit of transmitting the updated blockchain to a plurality of transaction processing devices for validation.

As per claim 7, Nayak and “Rearguard: Secure Keyword Search Using Trusted Hardware” do not disclose; however, Kennedy discloses the method of claim 1, wherein the dataset is a dataset of a blockchain based database (Para. 0005, the blockchain is a distributed database that includes a plurality of data records), and a record of at least one record in the dataset describes a keyword and a value of a node in the blockchain (Para. 0026, The processing server 102 may be configured to generate a data record, which may correspond to a blockchain transaction to be posted to the private blockchain. The data record may include the message type indicator included in the transaction message as well as one or more of the transaction data values stored in the corresponding data elements in the transaction message. The data record may then be posted to the private blockchain by the processing server 102. The data record may be subsequently verified by one or more nodes included in the associated blockchain network 114, such as the transaction processing devices 108 comprising the blockchain network 114). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kennedy with the system and method of Nayak and “Rearguard: Secure Keyword Search Using Trusted Hardware” given the benefit of transmitting the updated blockchain to a plurality of transaction processing devices for validation.

As per claim 9, the combination of Nayak, Sun and Sergey disclose the method of claim 1. Sun discloses in the trusted execution environment (Sun, Page. 802, secure keyword search using trusted hardware-REARGUARD, built on TEEs such as Intel SGX [20] and AMD Memory Encryption [21] to perform search computation completely within the isolated memory even if the privileged software is untrusted. Such hardware-enforced isolation provides the confidentiality and integrity of both data and computation).
The combination of Nayak, Sun and Sergey do not disclose:
in response to receiving an access request for accessing the dataset, adding a record associated with the access request to a cache [in the trusted execution environment].
However, Kennedy discloses in response to receiving an access request for accessing the dataset, adding a record associated with the access request to a cache (Kennedy, Para. 0040, the updating module 218 may execute a query to update the blockchain 206 by adding one a data record 208 corresponding to a new blockchain transaction for which blockchain data is received (e.g., in a transaction message received by the receiving device 202). The updating module 218 may be configured to receive update data and an indication of data to be updated, and may be configured to update the indicated data accordingly. Para. 0061, a blockchain (e.g., the blockchain 206) may be stored in a memory (e.g., the memory 228) of a processing server (e.g., the processing server 102), wherein the blockchain is a distributed database that includes a plurality of data records (e.g., data records 208), each data record being associated with a processed electronic transaction.). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kennedy with the system and method of Nayak-Sun-Sergey given the benefit of transmitting the updated blockchain to a plurality of transaction processing devices for validation.

As per claim 12, the rejection of claim 11 it is incorporated. In addition, it is an apparatus claim that recites limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

As per claim 16, the rejection of claim 15 it is incorporated. In addition, it is a non-transitory computer readable medium claim that recites limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak (US 7,007,015) in view of  Sun, et al. (“Rearguard: Secure Keyword Search Using Trusted Hardware”) hereinafter Sun and further in view of Sergey et al. (KR 20140111943) hereinafter Sergey as applied to claim 1 above, and further in view of Kelley et al. (US 5,659,730) hereinafter Kelley.
As per claim 5, the combination of Nayak, Sun and Sergey discloses the method of claim 1, further comprising:
in response to receiving a request for reading a record in the dataset (Nayak, Col 7, 50-67, a group of documents 210 includes individual documents, one or more of which may be loaded into a database basetable of a DBMS 202. The text of document 210a is provided to word breaker 206 by search engine 204 (a request for reading a record)….the word breaker 206 would typically return (response) the keyword "innovation" and the byte offsets at which the first, fourteenth and twenty-fifth words are located, to search engine 204.), determining a target keyword associated with the request (Nayak, Col 7 lines 50-58, The database system 202, including database management system engine 214 and data stores (databases) 212, typically associates document 210a with a unique document identifier (called herein full-text key) which is used to identify the row in the basetable that contains the document. …  Word breaker 206 determines which words of the text of document 210a should be keywords (also known as tokens);
The combination of Nayak, Sun and Sergey do not disclose; however, Kelley discloses in response to a target record, which comprises the target keyword, being found in the dataset, comparing the target keyword with the keyword index (Kelley, Col 2, lines 47-59, a comparison that involves four tables in the computer memory. The first two tables, [TABL1(i) and TABL2(i)] contain the data being compared. They are formed by reading in at least the keyword of the raw first and second data files being compared. TABL1 may illustratively be a conventional table for which the index element is the number of the record in a set of records that are sequentially stored in memory. The corresponding "key-index" files (KEY1(key) and KEY2(key)) have one record for each record in the data file that they correspond to [KEY1 has one record for every record in TABL1, etc.]. The content of that record in the key-index file is the record number of the corresponding table record. The index "key" to the record in question is the keyword of the corresponding table record.); and
 in response to the target keyword matching the keyword index, providing an indication indicating that the dataset comprises a target record associated with the request (Kelley, Col 3, lines 33-43, the keyword of the nth record from the second file is used as the index value in the first key-index table. If there is a non-null entry, then there is a match and a similar table (MATCH) is loaded, typically with the record number of the matching records.). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kelley with the system and method of Nayak-Sun-Sergey given the benefit of comparing data in different files to find matches and mismatches.

As per claim 19, the rejection of claim 15 it is incorporated. In addition, it is an a non-transitory computer readable medium claim that recites limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

Claims 3-4, 6 and 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak (US 7,007,015) in view of  Sun, et al. (“Rearguard: Secure Keyword Search Using Trusted Hardware”) hereinafter Sun and further in view of Sergey et al. (KR 20140111943) hereinafter Sergey as applied to claim 1 above, and further in view of Kelley et al. (US 5,659,730) hereinafter Kelley and Sakamoto et al. (US 2004/0024736) hereinafter Sakamoto.
As per claim 3, the combination of Nayak, Sun and Sergey discloses the method of claim 1.  Nayak teaches further comprising:
 in response to receiving a request for reading a record in the dataset (Nayak, Col 7, 50-67, a group of documents 210 includes individual documents, one or more of which may be loaded into a database basetable of a DBMS 202. The text of document 210a is provided to word breaker 206 by search engine 204 (a request for reading a record)….the word breaker 206 would typically return (response) the keyword "innovation" and the byte offsets at which the first, fourteenth and twenty-fifth words are located, to search engine 204.), determining a target keyword associated with the request (Nayak, Col 7 lines 45-88, a group of documents 210 includes individual documents 210a, 210b, etc., one or more of which may be loaded into a database basetable of a DBMS 202. The text of document 210a is provided to word breaker 206 by search engine 204. Word breaker 206 determines which words of the text of document 210a should be keywords (also known as tokens).);
The combination of Nayak, Sun and Sergey do not disclose; however, Kelley discloses in response to a target record, which comprises the target keyword, not being found in the dataset, comparing the target keyword with the keyword index (Kelley, Col 3, lines 33-43, the keyword of the nth record from the second file is used as the index value in the first key-index table.. If the record element in the first key-index table pointed to by that index value is null, it indicates that there is no record in the first table corresponding to the current record from the second table. In that case, a mismatch table (TMIS2) is loaded with relevant data. I); and
in response to the target keyword matching the keyword index (Kelley, Col 3, lines 33-43, the keyword of the nth record from the second file is used as the index value in the first key-index table..If there is a non-null entry, then there is a match and a similar table (MATCH) is loaded, typically with the record number of the matching records.),
The combination of Nayak, Sun, Sergey and Kelley do not disclose: 
providing an indication indicating that an anomaly occurs in the dataset; however, Sakamoto discloses providing an indication indicating that an anomaly occurs in the dataset (Sakamoto, Para. 0087, provides for programmatically determining whether anomalous data exists in the comparison between the two systems catalogues (database/datasets). If anomalies are determined to exist, a notification is sent to the administrator or security personnel of the network.).
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Sakamoto with the system and method of Nayak-Sun-Sergey-Kelley given the benefit of analyzing operations performed on data elements in order to identify if any of the data elements satisfy a criteria for being considered potentially anomalous.

As per claims 4, the combination of Nayak, Sun, Sergey, Kelley and Sakamoto discloses the method of claim 3. Kelley teachers further comprising:
 in response to the target keyword mismatching the keyword index, providing an indication indicating that the dataset does not comprise a record associated with the request (Kelley, Col 3, lines 33-39, The second pass through the data is through the second file table, in the course of which, the keyword of the nth record from the second file is used as the index value in the first key-index table. If the record element in the first key-index table pointed to by that index value is null, it indicates that there is no record in the first table corresponding to the current record from the second table. In that case, a mismatch table (TMIS2) is loaded with relevant data.). 

As per claim 6, the combination of Nayak, Sun, Sergey and Kelley discloses the method of claim 5. Kelley teaches further comprising: 
in response to the target keyword mismatching the keyword index (Kelley, Col 3, lines 33-39, The second pass through the data is through the second file table, in the course of which, the keyword of the nth record from the second file is used as the index value in the first key-index table. If the record element in the first key-index table pointed to by that index value is null, it indicates that there is no record in the first table corresponding to the current record from the second table. In that case, a mismatch table (TMIS2) is loaded with relevant data.).
Nayak, Sun, Sergey and Kelley do not disclose providing an indication indicating that an anomaly occurs in the dataset; however, Sakamoto discloses providing an indication indicating that an anomaly occurs in the dataset (Sakamoto, Para. 0087, provides for programmatically determining whether anomalous data exists in the comparison between the two system catalogues (database/datasets). If anomalies are determined to exist, a notification is sent to the administrator or security personnel of the network.)
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Sakamoto with the system and method of Nayak-Sun-Sergey-Kelley given the benefit of analyzing operations performed on data elements in order to identify if any of the data elements satisfy a criteria for being considered potentially anomalous.

As per claim 13, the rejection of claim 11 is incorporated. In addition, it is an apparatus claim that recites limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.

As per claim 14, the rejection of claim 11 is incorporated. In addition, it is an apparatus claim that recites limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

As per claim 17, the rejection of claim 15 is incorporated. In addition, it is a non-transitory computer readable medium claim that recites limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.

As per claim 18, the rejection of claim 15 is incorporated. In addition, it is a non-transitory computer readable medium claim that recites limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

As per claim 20, the rejection of claim 15 is incorporated. In addition, it is a non-transitory computer readable medium claim that recites limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhattacharjee (US 20190095488): Systems and methods are disclosed for executing a distributed execution model with untrusted commands. The distributed execution model can be distributed to multiple nodes in a distributed computing environment. At least one node can process the distributed execution model to identify an untrusted command.
Keren (US 20200311790): System, device, and method of protected electronic commerce and electronic financial transactions. A method includes: analyzing (i) content of an online destination that sells an asset to an end-user, and (ii) data about ownership in the online destination, and (iii) meta-data about that content; and determining that an offering to sell that asset to the end-user is fraudulent. The system further provides digital tokens or crypto-currency that end-users should pay in order to submit a user-report about a possible scam.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./Examiner, Art Unit 2498           


/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498